Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Notice of Allowance on 01 February 2022 includes an Examiner’s Amendment which has been repeated below for completeness.

Authorization for this examiner’s amendment was given in an interview with Ruy Garcia-Zamor on 14 January 2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 6: line 3, “a first guideway” has been changed to --a first guideway of the at least one guideway--.
Claim 6: lines 3-4, “a first sliding carriage” has been changed to --a first sliding carriage of the at least one sliding carriage--.
Claim 6: line 6, “a first sensor” has been changed to --a first sensor of the at least one sensor--.
Claim 6: line 9, “a second guideway” has been changed to --a second guideway of the at least one guideway--.

Claim 6: line 12, “a second sensor” has been changed to --a second sensor of the at least one sensor--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

at least one annular groove formed on the second ring and oriented towards the first ring, at least one measuring system mounted on the first ring and comprising: at least one guideway, at least one sliding carriage mounted on the guideway and axially moveable relative to the guideway, at least one sensor disposed on one of the sliding carriage and guideway and adapted to detect axial positions of the sliding carriage relative to the guideway, an abutting element attached on the sliding carriage and coming into contact with at least one wall of the groove of the second ring at least in the axial direction, and a pre-stressing element to maintain the contact between the abutting element and the wall of the groove.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656